DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group II, claims 16-20 in the reply filed on 1/5/2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because art applicable to one group is not necessarily applicable to another group and the Examiner respectfully submits that search burden is not a criteria when considering lack of unity. The claimed inventions listed as Group I through II are not so linked to form a "single general inventive concept" under PCT Rule 13.1 and 37 C.F.R. 1.475 (a).The requirement is still deemed proper and is therefore made FINAL.
Applicants further election of the specie sodium hyaluronate and chondroitin sulphate sodium salt and GERD are acknowledged. 
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group (process), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2022.

INFORMATION DISCLOSURE STATEMENT
2. 	Information Disclosure Statements filed 4/21/2020 and 1/14/2022 are acknowledged.  


OBJECTION
3.	Claim 16 depends from claim 1 which is a claim that is considered withdrawn. Appropriate correction is required. 

Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites ii) an extraesophageal disorder or symptom caused by the upflow of gastric contents and/or gastric vapors from the stomach to the oral cavity (also known as refluxate, which comprises pepsin, acid and/or mildly acidity or non-acidic but irritating contents); or iii) an ulcer or laceration provoked in the gastric mucosa (stomach lining), in the esophageal mucosa, in the laryngopharyngeal mucosa or in the tissues lining the oral cavity, so as to protect the mucosa and the tissues from the damage provoked thereto. The parenthesis renders the claim indefinite because it is not clear if these limitations are optional or intended to be part of the claim. Furthermore, part I is a species (GERD) whereas part ii is a genus “extraesophageal disorders or symptoms caused by uplow of gastric contents which encompasses GERD. A broad range or Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Claims 17-20 do not cure the deficiencies of claim 1. 
Regarding claim 18, this claim recites “more preferably” and thus its not clear if the limitations after are part of the claim or not. Claim 20 recites salt is “preferably” selected from and it is unclear whether the limitations following the term preferably are part of the claimed invention. The claims do not clearly set forth the metes and bounds of the patent prosecution desired. It is suggested the terms “preferably” are removed. 

Claim Rejections- 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17, 19 and 20 are  rejected under 35 U.S.C. 102(a)(1) and (a)(2)  as being anticipated by Pizzoni et al.  (WO 2017/055909) as evidenced by  ChemIDplus. 
Pizzoni et al.  (WO 2017/055909) (hereinafter Pizzoni et al. disclose hyaluronic acid with chondroitin sulfate for treatment of gastroesophageal reflux and related pathologies thereof (abstract). Hyaluronic acid and chondroitin sulfate are used as alkaline salts such as sodium (page 4, lines 15-20). The chondroitin has molecular weight of greater than 1KDa (1,000 Dalton) to less than 1,000 KDa (100000 Dalton) (page 5, lines 10-15) . The hyaluronic acid has a molecular weight not lower than 105 Dalton (100,000 Dalton or 100 KDa) . Claim 1 of Pizzoni et al. disclose hyaluronic acid or a pharmaceutically acceptable salt. The CAS number of hyaluronic acid is 9004-61-9 as evidenced by  ChemIDplus. The CAS number refers to hyaluronic acid. The compositions are in suitable oral unit dosages such as tablets, stick packs, granulates (page 5, lines 14-19). Carriers for disintegrable (i.e., dissolving) tablets for oral use (to be chewed) include lubricant agents, binders, sweeteners, flavoring agents and . 

Claim Rejections- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable Pizzoni et al.  (WO 2017/055909). 
not lower than 105 ( i.e., 100,000 or 100 kDa). (page 5, lines 10-11).  This amount overlaps with the claimed 200-kDa to 800 kDa as any amount higher than 100 kDa are suitable for use according to Pizzoni. Pizzoni et al. disclose hyaluronic acid having molecular weight between 100 and 3,000 kDa (page 8, lines 5-7). Absent any evidence of criticality, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

7.	Claims 16-20  are  rejected under 35 U.S.C. 103 as being unpatentable Pizzoni et al.  (WO 2017/055909)  as evidenced by  ChemIDplus and in view of Popescu C. “Why Oral Disintegrating Tablet and Phillips et al. (US 20110097401). 
Pizzoni et al.  disclose hyaluronic acid with chondroitin sulfate for treatment of gastroesophageal reflux and related pathologies thereof (abstract). Hyaluronic acid and chondroitin sulfate are used as alkaline salts such as sodium (page 4, lines 15-20). The chondroitin has molecular weight of greater than 1KDa (1,000 Dalton) to less than 1,000 KDa (100000 Dalton) (page 5, lines 10-15) . The hyaluronic acid has a molecular weight not lower than 105 Dalton (100,000 Dalton or 100 KDa) . Claim 1 of Pizzoni et al. disclose hyaluronic acid or a pharmaceutically acceptable salt. The CAS number of hyaluronic acid is 9004-61-9 as evidenced by  ChemIDplus. The CAS number refers to hyaluronic acid. The compositions are in suitable oral unit dosages such as tablets, stick not lower than 105 ( i.e., 100,000 or 100 kDa). (page 5, lines 10-11).  This amount overlaps with the claimed 200-kDa to 800 kDa as any amount higher than 100 kDa are suitable for use according to Pizzoni. Pizzoni et al. disclose hyaluronic acid having molecular weight between 100 and 3,000 kDa (page 8, lines 5-7). Absent any evidence of criticality, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is believed that Pizzoni et al. anticipates the claims and discloses solid oral tablets that disintegrate however, for the sake of completeness of prosecution, purely arguendo and with regard to this particular ground of rejection only, it will be presumed that the prior art differs from the instant claims insofar as it does not explicitly disclose solid oral suckable and/or melt-in-mouth and/or dissolving tablets. 
Popescu C. “Why Oral Disintegrating Tablet” (hereinafter Popescu) discloses Oral disintegrating tablets (ODTs) are patient-centric drug delivery systems (for example, for pediatrics, geriatrics, and psychiatric patients with dysphagia) designed to increase patient compliance. ODTs are preferred to classic dosage forms (swallowable / chewable / suckable tablets) due to ease of administration (portability, “on the go”) without water, pleasant taste and mouthfeel – more of “a treat” than a treatment. 
Popescu does not disclose treating conditions such as GERD, however Phillips et al. (US 20110097401) discloses alleviating GI inflammation and symptoms related therein (claim 1 and para 0006). The composition can be a solid composition in the  form of a tablet, effervescent tablet, melting tablet, disintegrating tablet, orally disintegrating tablet, or liquid in  forms (para 0006 and 0010). The compositions can be used for treatment of conditions such as GERD (para 0018, 0020). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the composition for treating GERD of Pizzoni be in the form of a solid dosage form that are melt in mouth/suckable/ disintegrating tablets as disclosed in Popescu and Phillips. One would have been motivated to do so due to the ease of administration without water, pleasant mouthfeel, reduced first-pass metabolism, faster onset of action, better absorption and improved bioavailability. 



DOUBLE PATENTING
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of copending Application No. 16020479. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘479 application are drawn to alleviating symptoms caused by extraesophageal or gastroesophageal disorders via the administration of suckable or melt-in-mouth tablet comprising a mixture of hyaluronic acid, or a salt thereof, and a chondroitin or salt thereof. The differences being that the ‘479 recites optional ingredients and does not recite GERD however it would have been prima facie obvious to one of ordinary skill in the art to treat GERD as discussed supra. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-33 of copending Application No. 16757996. Although the claims at issue are not identical, they are not patentably distinct both the instant claims and the claims of the ‘966 application are drawn to a method of treatment comprising administering hyaluronic acid or salt thereof and chondroitin for treating reflux disorder.  The differences being that the ‘996 recites identifying a patient that has a reflux disorder as being nonresponsive or poorly responsive to alginate therapy or proton pump inhibitor, however the claims are not patentably distinct because both recite administering the same composition to treat conditions which are inclusive of GERD. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16020609. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘609 application are drawn to methods of treating conditions such as GERD.  The differences being that the ‘609 recites subjects belong to a sub-population of patients that are nonresponsive or poorly responsive to previous treatments carried out by administering alginates including sodium alginate or potassium alginate  or magnesium alginate orally. The instant application does not limit the patient population and is directed to treating people who have GERD which is inclusive of those not responsive to prior treatments carried out via methods to treat GERD such as administering alginates. As discussed supra, it would have been prima facie obvious to one of ordinary skill in the art to administer a composition comprising a hyaluronic acid and chondroitin for treatment of GERD. 

CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615